Citation Nr: 0008931	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  97-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Evaluation of service-connected iliotibial band syndrome of 
the left knee, rated 10 percent disabling from September 28, 
1995.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to 
September 1995.

By a decision entered in January 1996, the RO granted service 
connection for iliotibial band syndrome of the left knee, and 
assigned a zero percent (noncompensable) evaluation therefor, 
effective from September 28, 1995.  The veteran perfected an 
appeal of that determination to the Board of Veterans' 
Appeals (Board), see 38 U.S.C.A. § 7105 (West 1991), and in 
May 1999, while the appeal was pending, the RO increased the 
rating for the veteran's disability to 10 percent. The 10 
percent rating was also made effective from September 28, 
1995.


REMAND

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The veteran's claim for a rating in excess of 10 percent for 
iliotibial band syndrome of the left knee is not a claim for 
an "increased" rating, but rather a claim for a higher 
"original" rating than that currently assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Nevertheless, because the two types of claims are very 
similar, the Board finds that the veteran's allegations alone 
are sufficient to make her claim well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

If a veteran submits a well-grounded claim, VA has a duty to 
assist her in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
This duty is neither optional nor discretionary.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).

The veteran testified during a Board hearing held at the RO 
in February 2000 that her disability was "getting worse and 
worse."  She stated, "My leg is seizing up more and more as 
time goes by."  The clear implication of her testimony is 
that her disability has worsened since the time of her VA 
examination in March 1997.  Under the circumstances, 
therefore, the duty to assist includes the duty to provide 
her with a new examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (VA should have scheduled the appellant 
for another examination where the appellant complained of 
increased disability two years after the last examination).  
Consequently, a remand is required.  38 C.F.R. §§ 3.327, 4.2, 
19.9 (1999).

A remand is also required so that efforts can be undertaken 
to ensure that the evidentiary record is complete.  During 
her Board hearing in February 2000, the veteran testified 
that she had to see a "specialist" about her leg two months 
earlier.  The records of that visit are not in the file.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for her left leg that has 
not already been made part of the 
record, and should assist her in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above development has been 
completed, the veteran should be 
scheduled for an orthopedic examination 
for purposes of assessing the severity 
of her service-connected left leg 
disorder.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran.  
All indicated tests should be conducted.  
The examiner should provide a detailed 
statement as to extent to which the 
veteran's service-connected left leg 
symptomatology affects function and 
employability.  Any problem with 
ankylosis, instability, "locking," or 
effusion due to service-connected 
disability should be described in 
detail.  If instability is found, it 
should be described as "slight," 
"moderate," or "severe."  Finally, 
the examiner should conduct range of 
motion studies on the left knee.  The 
examiner should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall left 
leg disability picture, in terms of 
limited motion, weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
is best equated with flexion which is 
limited to 15, 30, 45, 60, or more than 
60 degrees, and/or extension which is 
limited to 45, 30, 20, 15, 10, 5, or 
less than 5 degrees.  A complete 
rationale for all opinions should be 
provided.

3.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. §§ 4.40, and 4.45, and the 
decision of the United States Court of 
Appeals for Veterans Claims (known as 
the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also give 
consideration to the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999), and to 
the assignment of separate evaluations 
for (1) instability/laxity and (2) 
limitation of motion in accordance with 
VAOPGCPREC 23-97 (July 1, 1997), if 
appropriate.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


